internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-110288-00 date date x a d1 d2 d3 d4 d5 x state court foundation state statute state statute dear this letter responds to a letter dated date and subsequent correspondence submitted by you on behalf of x as the authorized representative of x requesting a ruling that x’s subchapter_s_election did not terminate on d3 the information submitted states that x is a corporation organized under the laws of state x filed an election to be treated as an s_corporation effective for the taxable_year beginning d1 a the secretary of x represents that x filed its federal_income_tax return for that year and all following taxable years as an s_corporation a instructed a’s attorney to form a charitable private_foundation under the laws of state a intended that the private_foundation qualify as an organization exempt from tax under sec_501 on d2 foundation was incorporated pursuant to state statute on or about d3 a transferred x shares of x stock to foundation a represents that at the time of the transfer a believed foundation was a tax-exempt_organization under sec_501 during d4 x’s tax advisors in the course of preparing a request for a ruling that foundation was an organization exempt from tax under sec_501 discovered that foundation had been erroneously incorporated under state statute under the laws of state non-profit organizations are incorporated under state statute in addition it was determined that foundation’s articles of incorporation failed to include certain required language to ensure its qualification under sec_501 therefore foundation was not an organization exempt from tax under sec_501 the shareholders of x have a shareholders’ agreement in effect a represents that in general under this agreement a shareholder desiring to transfer shares of x must obtain the consent of the other shareholders prior to transfer a further represents that the other shareholders of x consented to a’s transfer of x shares to foundation on the condition that no adverse legal tax or other consequences would result to x or its shareholders and with the understanding that foundation was an eligible s_corporation shareholder on d5 court issued an order that the transfer of x shares to foundation on or about d3 is void ab initio and in all respects is set_aside as if the transfer had never occurred and the parties thereto are returned to the respective positions they were in prior to the transfer sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that an s election terminates whenever at any time on or after the st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation based solely on the facts and representations submitted because a’s transfer of x shares to foundation was void ab initio under state law as determined by court we conclude that x’s s_corporation_election did not terminate on d3 accordingly a sec_3 foundation was never a shareholder of x x will be treated as continuing to be an s_corporation from d3 and thereafter provided x’s s_corporation_election was valid and has not otherwise terminated under the provisions of sec_1362 x and all its current and prior shareholders must treat x as having been an s_corporation for the period from d3 to the present in addition x and its shareholders must treat a as having been the shareholder of the x shares which a attempted to transfer to foundation and amend any prior tax returns that are inconsistent with this treatment except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours j thomas hines acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
